Citation Nr: 0419880	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral metatarsalgia prior to August 29, 2000.

2.  Entitlement to an initial rating in excess of 10 percent 
for left tarsal tunnel syndrome from August 29, 2000, to 
January 27, 2003.

3.  Entitlement to an initial rating in excess of 10 percent 
for right tarsal tunnel syndrome from August 29, 2000, to 
January 27, 2003.

4.  Entitlement to an initial rating in excess of 20 percent 
for left tarsal tunnel syndrome after January 27, 2003.

5.  Entitlement to an initial rating in excess of 20 percent 
for right tarsal tunnel syndrome after January 27, 2003.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5279, for bilateral 
metatarsalgia, after granting service connection for that 
disability.  

In a subsequent rating decision issued in June 2002, the 
disability was reclassified as tarsal tunnel syndrome of the 
left foot and tarsal tunnel syndrome of the right foot and 
reevaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8525, 
as 10 percent disabling for each foot.  In July 2003, the 
Board remanded the case for additional development.  Then, in 
a March 2004 rating decision, the RO increased the ratings 
for tarsal tunnel syndrome for each foot to 20 percent, 
effective January 27, 2003. 


FINDINGS OF FACT

1.  Prior to August 29, 2000, bilateral metatarsalgia was 
manifested by no more than moderate foot impairment. 

2.  From August 29, 2000 to January 27, 2003, left tarsal 
tunnel syndrome was manifested by no more than moderate 
incomplete paralysis of the posterior tibial nerve.

3.  From August 29, 2000 to January 27, 2003, right tarsal 
tunnel syndrome was manifested by no more than moderate 
incomplete paralysis of the posterior tibial nerve.

4.  After January 27, 2003, left tarsal tunnel syndrome is 
manifested by findings that more nearly approximate complete 
paralysis of the posterior tibial nerve with foot deformity 
with pain and weakened flexion and abnormal pronation. 

5.  After January 27, 2003, right tarsal tunnel syndrome is 
manifested by no more than severe incomplete paralysis of the 
posterior tibial nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral metatarsalgia prior to August 29, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5279 (2003).

2.  The criteria for an initial rating in excess of 10 
percent for tarsal tunnel syndrome of the left foot from 
August 29, 2000, to January 27, 2003, have not been met.  38 
U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8525 (2003).

3.  The criteria for an initial rating in excess of 20 
percent for tarsal tunnel syndrome of the right foot from 
August 29, 2000, to January 27, 2003, have not been met.  38 
U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8525 (2003).

4.  The criteria for an initial rating of 30 percent for 
tarsal tunnel syndrome of the left foot after January 27, 
2003, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8529 (2003).



5.  The criteria for an initial rating in excess of 20 
percent for tarsal tunnel syndrome of the right foot after 
January 27, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8529 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA is codified, in part, at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented at 38 C.F.R. § 3.159.  The VCAA amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, __ Vet. App. ___, No. 01-944 (June 
24, 2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the agency of 
original jurisdiction or regional office (RO) decision on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  

Duty to Notify 

The veteran filed his original claim of service connection 
for bilateral metatarsalgia in 1998.  The RO granted service 
connection in an August 1998 rating decision and assigning an 
initial rating of 10 percent before the VCAA was enacted.  
Thereafter, in a notice of disagreement, the veteran raised a 
new issue, namely, the appropriateness of the disability 
rating.  

Pursuant to a VA's General Counsel precedent opinion, binding 
on the Board, when VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  For this reason, VCAA compliance with the 
duty to notify is not in order. 

Alternatively, VA did provide VCAA notice to the veteran in a 
December 2003 letter.  The veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim," while VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  For this reason any defect 
in the content of the VCAA notice has not been prejudicial to 
the veteran's right to notice.  

Duty to Assist 

The record also reflects that all available evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
As the veteran has not identified any additional evidence 
pertinent to the claim, and as there are otherwise no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, the 
Board has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Factual Background

On VA examination in June 1998, the veteran was evaluated for 
almost constant, painful feet that increased with walking and 
standing that was relieved by rest.  The pertinent findings 
were normal arches and no deformities or swelling.  The range 
of motion for each ankle was: dorsiflexion, 15 degrees, 
plantar flexion, 55 degrees, inversion and eversion, 50 
degrees, and adduction and abduction, 10 degrees.  Muscle 
strength of the legs was 5/5.  The diagnosis was bilateral 
metatarsalgia.  

Private medical records disclose that the veteran underwent a 
left tarsal tunnel release in March 1999. 

On VA orthopedic examination in July 1999, the veteran 
complained that since surgery in March 1999 he has had 
shooting pains into the left forefoot and into the arch, pain 
on the medial side of the ankle, intermittent episodes of 
swelling and stiffness, fatigue and a lack of endurance.  On 
examination, the veteran walked without a limp, however, he 
favored his left foot.  He walked slowly and haltingly.  The 
left foot displayed a 2.5-inch incisional scar.  Range of 
motion of the left ankle was normal and he could walk on his 
heels and his toes without difficulty.  The right foot was 
not painful to palpation.  Sensation was intact throughout.  
X-rays of the ankles revealed that the ankle mortise was 
grossly intact.  There was no gross soft tissue swelling.  
The diagnoses included post surgery tarsal tunnel syndrome of 
the left ankle and mild tarsal tunnel syndrome of the right 
ankle.

On VA examination in August 2000, the veteran complained of 
bilateral foot pain. On the examination, the feet appeared 
normal.  There were no gross abnormalities such as bunions, 
hammertoes or flat feet.  Range of motion of the left foot 
was guarded, especially upon plantar flexion of the 
metatarsophalangeal joints.  At end range of motion, the 
veteran experienced intense pain at the first and second 
metatarsophalangeal joints.  He also experienced a non-
specific type of pain upon palpation to multiple areas of the 
foot.  Upon palpation to the tarsal tunnel of the right foot, 
there was mild pain.  Range of motion of the right foot was 
not guarded and it was normal in all the joints.  Muscle 
strength of feet was within normal limits and symmetrical.  
There was no erythema, edema, callus formation or other gross 
abnormality noted on either foot.  Pedal pulses are palpable 
bilaterally.  Neurocutaneous sensations were slightly 
diminished to the toes bilaterally.  The diagnoses were 
hypersensitivity to medial plantar nerve, left foot, 
secondary to tarsal tunnel syndrome, left foot, and mild 
tarsal tunnel syndrome of the right foot.  

In a September 2000 statement, a private podiatrist stated 
that the veteran's bilateral foot condition was worsening and 
not responding to non-surgical treatment.  In an August 2001 
statement, he stated that the veteran's symptoms were 
currently being managed with orthoses, anti-inflammatory and 
analgesic medical as well as activity restrictions.  The 
veteran was instructed to avoid duties associated with stair 
walking and prolonged standing.  

In a May 2002 statement, a private physician reported that 
EMG and nerve conduction studies of the left foot were 
completely normal, suggesting no residual findings from the 
tarsal tunnel syndrome.

On VA examination in January 2004, the veteran complained of 
pain in the arches and the balls of the feet and under the 
toes.  He described the pain as stabbing, sharp and intense.  
He also complained of ankle pain.  He indicated that he had 
less discomfort while standing, but numbness and a burning 
sensation occurred when he walked.  He described experiencing 
flare-ups, when working on a ladder or going upstairs or 
downstairs.  He stated that he felt like he was going to lose 
his balance at times.  



Examination revealed that the dorsalis pedis pulse was +2/4, 
bilaterally.  The posterior tibial pulse was +2/4 on the 
right side.  The left posterior tibial pulse was 0/4, which 
the examiner stated was due to extreme pain.  Subtalar joint 
range of motion of the right side was normal on inversion and 
eversion was 10 degrees with pain. On the left foot, 
inversion was half of normal and eversion was 0 degrees with 
mild discomfort.  At several points, testing of range of 
motion was stopped because of cramping.  There was shooting 
pain on dorsiflexion of the right and left ankles.  The 
dorsiflexion of the right ankle with resistance was less than 
0 degrees.  The right foot was in a plantar flexed position 
of three degrees.  Without resistance, there was five degrees 
of dorsiflexion.  There was pain and guarding during the 
range of motion.  There was no left ankle dorsiflexion.  
Muscle strength on the left and right sides was normal.  
Inversion on the right was 4/5, dorsiflexion of the left 
ankle was 2/5, and dorsiflexion of the right ankle was 4/5.  
In all, there was good strength on ranges of motion.  There 
was limited weakness on the left side with eversion, 
inversion and dorsiflexion.  There was mild hyperkeratosis 
and calluses due to bunions and pain on the balls of the 
feet.  The left foot showed a decrease in the medial 
longitudinal arch when compared to the right foot.  The 
veteran took short, limping-like steps.  X-rays were negative 
for degenerative changes.  The diagnosis was tarsal tunnel 
release of the left foot, left foot plantar flexed and right 
foot normal dorsiflexion, an equines deformity secondary to 
pain on the left foot, and abnormal pronation during the gait 
cycle.  

The examiner commented that upon repetitive use and during 
flare-ups, the veteran experienced extreme cramping that 
limited motion, but there was no way to feasibly assess the 
resulting additional limitation of motion.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The maximum schedular rating under Diagnostic Code 5279 is a 
10 percent rating for anterior metatarsalgia, either 
unilateral or bilateral.

Under Diagnostic Code 8525, pertaining to paralysis of the 
posterior tibial nerve, a 10 percent rating is for incomplete 
paralysis that is either mild or moderate; the criteria for a 
20 percent rating is severe incomplete paralysis; maximum 
schedular rating is 30 percent for complete paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature, inability of the toes to be 
flexed, weakened adduction, and impaired plantar flexion.  38 
C.F.R. § 4.124a, Diagnostic Code 8525.

Diagnostic Code 5284 provides for a 10 percent rating for a 
moderately disabling foot injury, a 20 percent rating for a 
moderately severe foot injury and a 30 percent rating for a 
severe foot injury.

Analysis

The Rating prior to August 27, 2000

During this period, the RO rated bilateral metatarsalgia 
under Diagnostic Code 5279.  Under Diagnostic Code 5279, a 10 
percent rating is the maximum rating for bilateral 
metatarsalgia.  The next higher rating under other applicable 
diagnostic codes requires moderately severe impairment under 
either Diagnostic Code 5283 (pertaining to the tarsal or 
metatarsal bones) or Diagnostic Code 5284 (pertaining to an 
unspecified foot injury).  On the basis of the findings on VA 
examinations in 1998 and 1999, specifically, no evidence of 
any foot deformity or swelling, a gait without a limp, 
walking on heels and toes without difficulty, and intact 
sensation, the overall disability picture demonstrated no 
more mild right foot impairment, which was diagnosed in 1999, 
and no more than moderate left foot impairment because of the 
surgery.  At worse, no more than moderate foot impairment was 
shown for either foot and moderate impairment does not met 
the criteria for a 20 percent rating under either Diagnostic 
Code 5283 or Diagnostic Code 5284.  

The Rating from August 29, 2000, to January 27, 2003

Tarsal Tunnel Syndrome, Left Foot

From August 29, 2000, to January 27, 2003, the RO rated the 
left foot disability as 10 percent disabling under Diagnostic 
Code 8525.  The criteria for a 20 percent rating under 
Diagnostic Code 8525 is severe incomplete paralysis.  

On the basis of the findings on VA examination in 2000 and 
considering the private medical records from 2000 to 2002, 
the pertinent findings were again no gross abnormalities and 
normal muscle strength of the foot.  While neurocutaneous 
sensation was slightly diminished, an EMG study and a nerve 
study conducted thereafter was completely normal.  The 
primary manifestations were pain and guarded range of motion, 
requiring some activity restrictions such as prolonged 


standing and negotiating stairs.  These findings do not 
approximate or equate to severe, incomplete neurological 
paralysis under Diagnostic Code 8525.  And the criteria for a 
20 percent rating for the left foot were not met. 

Tarsal Tunnel Syndrome, Right Foot

From August 29, 2000, to January 27, 2003, the RO rated the 
right foot disability as 10 percent disabling under 
Diagnostic Code 8525.  The criteria for a 20 percent rating 
under Diagnostic Code 8525 is severe incomplete paralysis.  

On the basis of the findings on VA examination in 2000 and 
considering the private medical records from 2000 to 2002, 
the pertinent findings were again no gross abnormalities and 
normal muscle strength of the foot.  Range of motion of the 
right foot was not guarded and it was normal in all the 
joints.  The diagnosis was mild tarsal tunnel syndrome of the 
right foot.  The primary manifestation was pain, again 
requiring some activity restrictions such as prolonged 
standing and negotiating stairs.  These findings do not 
approximate or equate to severe, incomplete neurological 
paralysis under Diagnostic Code 8525.  And the criteria for a 
20 percent rating for the right foot were not met.  

The Rating from January 27, 2003

Left Foot 

Currently the RO has rated the left foot as 20 percent 
disabling under Diagnostic Code 8525.  The criteria for a 30 
percent rating under Diagnostic Code 8525 is complete 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, inability of 
the toes to be flexed, weakened adduction, and impaired 
plantar flexion.  

On the basis of the report of VA examination in January 2004, 
the pertinent findings were extreme pain, half the normal 
range of motion of inversion and 0 degrees of eversion.  
Testing of range of motion was stopped because of cramping.  
There was limited weakness on the left side with eversion, 
inversion and dorsiflexion.  There was mild hyperkeratosis 
and calluses due to bunions and pain on the ball of the foot 
and a decrease in the medial longitudinal arch when compared 
to the right foot.  The diagnosis was tarsal tunnel release 
of the left foot, left foot plantar flexed, and an equine 
deformity secondary to pain on the left foot, and abnormal 
pronation during the gait cycle.  

Overall, the present disability picture for the left foot 
more nearly approximates the criteria for complete paralysis 
of all muscles of the sole of the foot, frequently with 
painful paralysis of a causalgic nature, weakened adduction, 
and impaired plantar flexion, warranting a 30 percent rating.  
The 30 percent rating is the maximum schedular rating for 
unilateral foot impairment. 

Since the veteran is at the maximum schedular rating for the 
left foot, the Board has considered whether the claim should 
be referred to the Director of the Compensation and Pension 
Service for an extra-schedular rating.  The record reflects 
that the veteran has not required frequent hospitalization 
for his service-connected disability and that the 
manifestations of the disability are not so unusual or 
exceptional as to markedly interfere with employment over 
that which is contemplated by the regular schedular rating. 
Therefore, referral for an extra-schedular rating is not 
warranted.

Right Foot 

Currently the RO has rated the right foot as 20 percent 
disabling under Diagnostic Code 8525.  The criteria for a 30 
percent rating under Diagnostic Code 8525 is complete 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, inability of 
the toes to be flexed, weakened adduction, and impaired 
plantar flexion.  

On the basis of the report of VA examination in January 2004, 
the pertinent findings were pain in the arch and the ball of 
the foot and under the toes, subtalar joint range of motion 
was normal on inversion and eversion was 10 degrees with 
pain.  Muscle strength was normal.  There was mild 
hyperkeratosis and calluses due to bunions and pain on the 
ball of the foot.  The diagnosis was normal right foot 
dorsiflexion.  These findings do not approximate or equate to 
complete neurological paralysis under Diagnostic Code 8525.  
And the criteria for a 30 percent rating for the right foot 
are not met.  

Except for the grant of the 30 percent rating for the left 
foot, the preponderance of the evidence is against the claim 
and doctrine of reasonably doubt does not apply. 38 U.S.C.A. 
§ 5107(b).


ORDER

A rating in excess of 10 percent for bilateral metatarsalgia 
prior to August 29, 2000 is denied.

A rating in excess of 10 percent for left tarsal tunnel 
syndrome from August 29, 2000 to January 27, 2003, is denied.

A rating in excess of 10 percent for right tarsal tunnel 
syndrome from August 29, 2000 to January 27, 2003, is denied.

A rating of 30 percent for left tarsal tunnel syndrome from 
January 27, 2003, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A rating in excess of 20 percent for right tarsal tunnel 
syndrome from January 27, 2003, is denied. 


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



